Citation Nr: 0609468	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis-B.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1977 to September 
1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran provided testimony before a Veterans Law Judge in 
September 2003; a transcript is of record.

In a decision in April 2004, service connection was granted 
by the Board for an acquired psychiatric disorder, diagnosed 
as depression.   

The Board remanded the remaining appellate issues for 
development of the evidence by the RO which has now been 
accomplished.  

The RO subsequently assigned a 30 percent rating for the 
psychiatric disability; that issue is no longer part of the 
current appeal.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the remaining appellate issues.

2.  The veteran does not now demonstrate hepatitis-B of 
service origin.

3.  Chronic hemorrhoids were not shown in service and current 
hemorrhoidal problems are not demonstrated to have been of 
service origin.


CONCLUSIONS OF LAW

1.  Hepatitis-B is not the result of service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

2.  Hemorrhoids are not of service origin.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded by the Board for development to include 
acquisiton of all available additional records including from 
service, and a new examination, all of which has been done.  
The veteran has indicated that he is aware of what is 
required in the way of evidence; and although he has been 
asked for additional information with regard to the 
disabilities, he has indicated that nothing further is in 
existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the remaining issues at present without detriment to the 
due process rights of the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  The Board finds that the examination 
report coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claims.

However, should he develop chronic hepatitis-B at some later 
date, he is free to provide evidence in that regard along 
with an opinion that provides a nexus to service for the 
purpose of reopening that claim.




Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service medical records and a complete 201 file are now in 
the claims files for comparison.

The currently available service medical records show neither 
hepatitis-B nor signs of hemorrhoids.  

The veteran has testified that he first developed hemorrhoids 
while in basic training and was seen at the clinics including 
at Ft. Jackson, SC, for the hemorrhoidal symptoms.  He stated 
that he has had the same problems ever since, with increased 
symptoms in recent years, and that rectal surgery has taken 
place.  

He asserts that he was first diagnosed with hepatitis-B when 
he was in Korea at the 38th Brigade HQ at Siheung and went to 
the clinic there for evaluations on 7-8 occasions.  The 
service records do not show blood work to verify that 
assertion.

The veteran has stated that he was seen by a specific 
physician from 1980 onward for these disabilities.  The 
private physician who provided records for care for these 
problems after the early 1990's has not denied that he gave 
such earlier care, but merely has indicated that his records 
are not available for the earlier periods.  

VA evaluations have noted the diagnosis of hepatitis-B, now 
in remission, and hemorrhoids for which the veteran has had 
extensive evaluations and current  treatment.  

The Board's remand sought development of the evidence to 
include asking the veteran for all additional pertinent 
evidence as to any care he may have received for either 
hepatitis-B or hemorrhoids in and since service; acquisition 
by the RO of all service medical records including clinical 
reports for when the veteran was stationed in Korea, to 
include laboratory findings, etc.  The veteran's personnel 
records including his 201 file were also be obtained and 
added to the claims file; and VA examinations were to be done 
to determine the current state of both hepatitis B and 
hemorrhoids, with a clear-cut opinion as to the etiology of 
both, estimated duration, and (assuming credibility in the 
assertions of record), whether it is more likely than not 
that there is a relationship between symptoms claimed in 
service and the post-service and current diagnoses.  This 
opinion was to be annotated to the evidence in the file.  The 
development was accomplished, and after compliance with due 
process requirements, the case was returned to the Board.

Of record is a report of comprehensive VA examinations 
undertaken in November 2004.  At that time, the veteran's 
extensive history was noted and his clinical records in and 
since service were reviewed in detail.  The examiner noted 
that the veteran reported that in 1979 he had reported to an 
Army clinic where he was told he had hepatitis-B; that he was 
not then sick but had complained of fatigue and not feeling 
right.  He was told that nothing could be done about it and 
nothing was done.  Since then, he had not had any symptoms 
including liver disease.  On examination, liver functions 
were entirely normal and there were no symptoms associable 
with hepatitis-B.

The examiner noted that his recent blood work in January 2004 
had shown normal liver function studies, as had been the case 
all along when checked since service.  The fact was that his 
hepatitis-C antibody was negative; hepatitis-B surface 
antigen was negative; and hepatitis B surface antibody was 
positive.  These findings were suggestive that at some point 
in the past, he had had exposure to hepatitis B or someone 
with it, or was vaccinated therefore, but "he does not have 
active hepatitis B".  

With regard to hemorrhoids, the examiner noted that the 
veteran had a recent history of hemorrhoidal surgery.  On 
examination and review of the entire evidence, the examiner 
noted no sign of hemorrhoids prior to the 1990's when he 
identified a history of hemorrhoidal bleeding which he said 
had started in service.  

The physician was asked by the RO to clarify the earlier 
opinion which he did in February 2005.  At that time, he 
stated that while the veteran reported his rectal bleeding 
started in 1977, his documented initial complaints were not 
in service but rather at the time of a colonoscopy in 1997 by 
a private physician after which he had had surgery.  VA 
records show internal and external hemorrhoids in November 
2003.  He concluded that the hemorrhoids were not associable 
with service.

With regard to the hepatitis B, the addendum opinion noted 
that he had immunity thereto as a result of prior exposure, 
but now only positive clinical findings (noted above), "he 
did not have hepatitis B".  This antibody against hepatitis 
B (was) either from vaccination or exposure.  In either 
instance, there was no relationship established with service 
or anything therein.

Analysis

For a grant of service connection for any disorder, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Hickson v. West, op. cit.

In this case, with regard to the issue of hepatitis-B, the 
Board and the RO have gone to considerable effort to 
clinically determine the nature of current disability, and in 
addition to service and post-service clinical records, have 
provided evaluative studies and examinations.  

While it has been suggested on occasion in the past that he 
might have exposure to hepatitis-B, this is NOT the same as 
having the disorder.  Without exception, evaluative studies 
are now negative for anything other than an immunity 
demonstrated by a positive clinical finding.  By his own 
admission, he had never and does not now have symptoms of 
hepatitis-B 

The credible medical opinions in that regard, particularly as 
rendered by a recent VA examiner after a comprehensive 
evaluation, and accompanied by all pertinent clinical records 
in the file from both VA and private sources, are quite 
unequivocal.

Absent a current disability, i.e., hepatitis-B, there is no 
basis for a grant of service connection.  A doubt is not 
raised to be resolved in his favor.

Similarly, while he recalls that he first had rectal bleeding 
in service, he was not shown to have hemorrhoids demonstrated 
in service or for decades thereafter.  And while he now has a 
recent history of symptoms from and treatment for both 
internal and external hemorrhoids, evidence of record and 
medical opinion does not sustain that this disability is of 
service origin.  Again, a doubt is not raised to be resolved 
in his favor.



ORDER

Service connection for hepatitis-B and hemorrhoids is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


